Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office action is made in response to Election/Restriction, filed November 15, 2021 (“Reply”).  Applicant has elected Claims 25 – 36 and cancelled Claims 1 – 24 and 37 - 50.  As elected, Claims 25 - 36 are presented for examination.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "615" (Fig. 9) and "617 (p. 36 ll. 3 – 4)" have both been used to designate pixel indexes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- video indexing and search system…configured to permit in claim 25
- video indexing and video search system…configured to map video content in claim 26
- video indexing and video search system…configured to map video content in claim 27
- video indexing and video search system…configured to create references in claim 28
- video indexing and video search system…configured to commence in claim 29
- video indexing and video search system…configured to produce in claim 30
- video indexing and video search system…configured to produce in claim 31
- video indexing and video search system…configured to allow in claim 32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations "the same broadcast" in line 24 and “the broadcast” in ll. 27 – 30.  There is insufficient antecedent basis for these limitations in the claim.
Claims 26 – 32 recite the limitation "the video indexing and video search system" in Claims 26 ll. 1 – 2, Claim 27 ll. 1 – 2, Claim 28 ll. 1 – 2, Claim 29 ll. 1 – 2, Claim 30 ll. 1 – 2, Claim 31 ll. 1 – 2, and Claim 32 ll. 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.  While Claim 25 line 13 discloses “a video indexing and search system”, a video indexing and video search system is not disclosed.
Claim 36 recites the limitations "the identity" and “the user being rewarded” in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 26 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 29 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US Pub. 2014/0067998 A1 (hereinafter Garcia) in view of Sull et al., US Pub. 2002/0069218 A1 (hereinafter Sull) [included in the IDS dated 3/18/2021]

In regards to Claim 25, Garcia discloses a Digital Social Recorder system operable within a computer network environment (Garcia: Fig. 1 and [0048] – [0049], where network environment 100 is associated with a social-networking system and includes a client system 130 which may be any suitable computing device, such as, a personal computer, a laptop, a cell phone, a smartphone or a tablet computer) which is configured to allow (a) a series of users to comment and engage with a live or an on-demand broadcast content to be registered in a centralized manner (Garcia: Figs. 5 and 8 and [0016], where both user 101 and friend 101a are viewing the same live show, social TV dongle 810 may display to user 101 posts by friend 101a about the show; Fig. 1 and [0049], where social-networking system 160 may be a network-addressable computing system hosting an online social network and may be accessed by other components of network environment 100 either directly or via network 110; Fig. 1 and [0048], where the network environment may include multiple social-networking systems 160), and (b) allow the series of users to see social commentary related to specific portions of either the live or the on-demand broadcast (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show), the Digital Social Recorder system comprising:
a remote computer-based service system within the computer network environment, the remote computer-based service system being configured to provide and maintain a cross provider reference database, the cross provider reference database being configured to map media provider content to media content hashes within a media content pool via one of a metadata mapping mechanism or a media content finger printing mechanism (Garcia: Figs. 1 - 2 and [0057], where web server 210 links social networking system to one or more client devices 130 and/or one or more third-party content object providers 170 via a network 110; Fig. 4 and [0088], where content may be tagged with content identifiers and metadata from content databases 401 .  Social networking system compares various attributes about the content object, i.e. name, actors, duration, air date, etc., irrespective of the source and format of the content metadata.  For example, “The Marine” watched by a user on Hulu would be the same graph object as “The Marine” currently being watched by a user on Comcast digit cable; [0153], where fingerprints for known TV shows can be stored in a database); 
a series of client devices which are configured to enable the series of users to interact with the remote computer-based system (Garcia: Figs. 1 – 2 and [0057], where web server 210 links the social networking system to one or more client devices 130; [0049], where client system 130 may be any suitable computing device, for example, a personal computer, a laptop, a cell phone, a smartphone, or a tablet computer; [0047], where users are able to view the same content and interact with one another on a device); and 
a non-transitory computer-implementable application implementable via the series of client devices and the remote computer-based service system is configured to enable the series of users (a) to initiate social commentary atop select video content via the series of client devices and data release rules to the remote computer-based service system (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310); (b) input personal demographic data (Garcia: [0078], where a user may provide demographic data such as name, profile picture, birth date, gender, marital status, employment, education, preferences, interests, etc. to a social-networking system; [0049], where users are allowed to opt in or opt out of having their actions shared with other systems, e.g. third-party systems, by setting appropriate privacy settings); and (c) set data retention rules (Garcia: [0049], where users are allowed to opt in or opt out of having their actions logged by social-networking system); 
the Digital Social Recorder system being configured to allow the series of users to view therethrough the same broadcast through a legally compliant content source which is selected by each user, with social commentary generated by users being communicated to other users simultaneously (Garcia: [0089], where users may associate multiple external services with their social networking identifier allowing sharing of all content across multiple content delivery services; [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata); 
each user being able to view previous portions of the broadcast with social content layered atop the previous portions of the broadcast when the broadcast is live, and each user being able to view social commentary layered atop the broadcast as the user watches the broadcast when the broadcast is pre-recorded and viewed through an on-demand service (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).
But Garcia fails to explicitly disclose a video indexing and search system in co-operation with the remote computer- based system, is configured to permit the video indexing and search system to search video content via the remote computer-based system. 
Sull from a similar endeavor teaches a video indexing and search system in co-operation with the remote computer- based system, is configured to permit the video indexing and search system to search video content via the remote computer-based system (Sull: Abstract, where video images on a wide area network such as the Internet can be indexed and searched; [0052], where indexing and searching multimedia information on any device capable of connecting to the network is presented; [0054], where the multimedia file can be stored at remote locations). 
As content become readily available on wide area networks such as the Internet, searching, indexing and locating desired content in large volumes of multimedia will become more difficult, (Sull: [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia in view of Sull such that indexing, searching and retrieving of multimedia information on any device capable of connecting to the network is facilitated, (Sull: [0052]).  Searching for relevant multimedia content is based on at least one feature saved in a multimedia bookmark, (Sull: [0060]).
	

Regarding Claim 29, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 25 wherein the video indexing and video search system is configured to commence in response to a select video file or a select video file URL being submitted by a select client device to the remote computer-based system (Sull: Fig. 10 and [0215], where multimedia content is selected to play; [0225], where a user at a client selects a bookmarked image and the client sends the image to the server), and process the select video file or video file URL into frames, the processed frames being extracted into a target image size  ([0214], where a frame-based video search may be employed; [0493], where important blocks in an image can be compressed to reduce the overall data size of the compressed image while preserving the image fidelity that the author intended).  This claim is rejected on the same grounds as Claim 25.

Regarding Claim 30, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 29 wherein the video indexing and video search system is configured to produce a concatenated pixel search matrix from a series of frames to query against a video database (Sull: [0380] – [0381], where content may be represented by a queue matrix.  When a user searches the database for an image, system will return a list of similar images; [0052], where video content is one or more frames of video; [0177], where content information saved in the bookmark is used in searching the multimedia database; [0066], where direct links between images are based on relevance between images and each image has a queue of links which are propagated through linked images in a relevance graph).  This claim is rejected on the same grounds as Claim 25.

Regarding Claim 31, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 29 wherein the video indexing and video search system is configured to produce a series of pixel search matrices, a concatenated pixel search matrix being produced for each frame that will be used in a search query (Sull: [0066], where each image has a queue of links which are propagated through linked images in a relevance graph; [0052], where video content is one or more frames of video).  This claim is rejected on the same grounds as Claim 25.



Claims 32 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Coppinger, US Patent 5,987,150 (hereinafter Coppinger) and Chen et al., US Pub. 2015/0296228 A1 (hereinafter Chen).

Regarding Claim 32, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 25 wherein the video indexing and video search system is configured to allow broadcasters to index streams/content, the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks, and map the video content posted on social networks to their original streams (Garcia: Fig. 8 and [0108], where social TV dongle 810 may overlay videos from NetFlix on the video stream 850).  But Garcia and Sull fail to explicitly disclose wherein the video indexing and video search system is configured to allow broadcasters to index streams/content.
Coppinger from a similar endeavor teaches allow broadcasters to index streams/content (Coppinger: col. 1 ll. 42 – 48, where it is well-known the broadcaster can index video segments as taught by Coppinger in the background).
While it is well-known that broadcasters can manually index video segments, this process can be very time consuming and thus very inefficient, (col. 1 ll. 42 – 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Coppinger such that video is identified by recognizing a graphic associating the video segment with the subject, (col. 1 ll. 50 – 55).
But Garcia, Sull and Coppinger fail to explicitly disclose the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks.
Chen from a similar endeavor teaches the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks (Chen: Fig. 25 and [0171], where utilizing a video search engine which crawls various servers including social media server systems 2512, 2514.  Video segments in response to a search query received from a user device are identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Coppinger in view of Chen to provide users with video content that matters most to them, ([0005]).  Video from a variety of sources are segmented and links are provided containing additional information, ([0005]).
	

Regarding Claim 33, the combined teaching of Garcia, Sull, Coppinger and Chen discloses the Digital Social Recorder system of claim 32 wherein the video content posted on social networks and mapped to their original streams are indexed and stored in a social reference database, the social reference database is configured to associate social posts with stream identifiers and start and stop positions for social commentary (Garcia: Fig. 4 and [0088], where content may be tagged with content identifiers and metadata, such as program name, actors, producer, director, etc.; [0224], where social networking system may store time-stamped chat messages and other metadata in a data repository such as a database).

Regarding Claim 34, the combined teaching of Garcia, Sull, Coppinger and Chen discloses the Digital Social Recorder system of claim 33 wherein the series of client devices are enabled to stream indexed stream/content; retrieve social post data from the social reference database; overlay social commentary on a video timeline; or display social commentary as video content is streamed (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310; Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Evans, US Pub. 2015/0120535 A1 (hereinafter Evans).

Regarding Claim 35, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 25.  But Garcia and Sull fail to explicitly disclose wherein performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract.
Evans from a similar endeavor teaches performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract (Evans: [0018], where payment component makes payment to artists; Fig. 5 and [0080], where number of streams is counted until a threshold value is reached, then a payment is made to the artist; [0017], where a long-term sustainable media ecosystem is facilitated). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).



	
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Stollery, US Pub. 2020/0145194 A1 (hereinafter Stollery) and Evans.

Regarding Claim 36, the combination of Garcia, and Sull discloses the Digital Social Recorder system of claim 25 wherein the Digital Social Recorder system is configured to enable contextual user-directed advertisement placement or a contextual advertisement metadata overlay based upon video content consumption and/or social commentary associated with video content consumption relevant to saved user profile information (Gracia: [0108], where social TV dongle may overlay advertisements from social networking system onto video stream; [0055], where user profile store maintains interest information for users according to one or more categories; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310) while simultaneously being targeted based on personal demographic, geographic, and consumption behavior (Gracia: [0162], where it is determined that a user is watching a particular show that is typically watched by a certain demographic, an advertisement for a product directed to that demographic may be displayed to the user).  But Garcia and Sull fail to explicitly disclose saved within a crypto ghost coin account which is configured to shield the identity of the user.
Stollery from a similar endeavor teaches saved within a crypto ghost coin account which is configured to shield the identity of the user (Stollery: [0025], where blockchain, such as crypto, digital currency, altcoin or token, wallet using smart contract translation for various transaction protect user identify).
Blockchain is a decentralized database on a distributed computing system that maintains a continuously growing list of ordered records called blocks, (Stollery: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gracia and Sull in view of Stollery to achieve decentralized consensus, (Stollery: [0004]).  The network may utilize cryptography to securely process transactions over the network, (Stollery: [0017]).  But Gracia, Sull and Stollery fail to explicitly disclose user being rewarded for activity participation.  
Evans from a similar endeavor teaches user being rewarded for activity participation (Evans: [0048], where fan participation is rewarded with a percentage of the total advertising revenue generated during active listens and fan ”favoriting” of their playlists). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schumann et al., US Patent 6,285,774 B1 disclose the source of a video could be traced 
using pixel blocks analyzed frame by frame, (Abstract).
	Jayaram, US Patent 9,306,989 B1 discloses users are able to share and view comments associated with media content which is synchronized to the broadcast media program and associated with a social network, (Abstract).
	Fink et al., US Pub. 2009/0300475 A1 disclose the creation of annotations with a video, ([0004]).
	Kim et al., US Patent 8,938,768 B2 disclose a screen including a content display region and a chat region, (Fig. 49 and col. 43 ll. 4 – 10).
	Palekar, US Pub. 2011/0283341 A1 disclose allowing the user to specify data-retention policies, ([0030]).
	Foote et al., US Pub. 2002/0028021 A1 disclose video file is decoded and transformed into a rectangular matrix of pixels, (Fig.2 and [0064]).


Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421